 


 HR 4246 ENR: National Guard and Reservist Debt Relief Extension Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 4246 
 
AN ACT 
To exempt for an additional 4-year period, from the application of the means-test presumption of abuse under chapter 7, qualifying members of reserve components of the Armed Forces and members of the National Guard who, after September 11, 2001, are called to active duty or to perform a homeland defense activity for not less than 90 days. 
 
 
1.Short titleThis Act may be cited as the National Guard and Reservist Debt Relief Extension Act of 2015.  2.National guard and reservists debt relief amendmentSection 4(b) of the National Guard and Reservists Debt Relief Act of 2008 (Public Law 110–438; 122 Stat. 5000) is amended by striking 7-year and inserting 11-year.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
